In electing
you unanimously to preside over its at the fifty-fourth
session, Sir, the General Assembly paid a well-deserved
tribute to your country, the sister Republic of Namibia,
which in November 1989, under the auspices of the
United Nations Transition Assistance Group, organized
that land's first free and fair elections, which marked the
successful culmination of the legitimate, heroic struggle
of the Namibian people for independence, under the
leadership of the South-West Africa People's Organization
6


(SWAPO) and its President, His Excellency Mr. Sam
Nujoma. Now, following this happy sequence of events, we
are now pleased to see Namibia at the helm of this historic
session of the General Assembly, represented by you
yourself. On behalf of the delegation of Senegal, Sir, I
convey to you our warmest, fraternal congratulations; we
wish you every success in your high post.
I wish also to convey my sincere and warm
congratulations to your predecessor, Minister Didier Opertti,
on the competent, committed and authoritative way in
which he guided the work of the fifty-third session of the
General Assembly.
Finally, I wish once again to offer Secretary-General
Kofi Annan my encouragement as he continues, with
energy, intelligence and vision, to carry out his delicate
tasks authoritatively and successfully in a particularly
difficult global context. I feel bound to say that his election
to head the Secretariat of the United Nations was a source
of pride for Africa and a source of satisfaction for all
peace- and justice-loving countries. During the Secretary-
General's visit to Senegal, Mr. Abdou Diouf, President of
the Republic of Senegal, made it clear that the Senegalese
Government was committed to and actively supported the
Secretary-General.
I take genuine pleasure and great joy in welcoming
among us the delegations representing the Republic of
Kiribati, the Republic of Nauru and the Kingdom of Tonga,
which have just been admitted as full-fledged Members of
the great United Nations family. These admissions attest to
and bolster the universal character of our Organization, thus
helping strengthen its aims and principles.
Allow me to use the idea of universality to explain
and justify, if that is necessary, my country's unreserved
support for the admission of the Republic of China, with its
22 million inhabitants, as a full Member of the United
Nations and its specialized agencies. The Republic of
China — a democratic country concerned with safeguarding
and promoting human rights, a world economic Power
recognized by nations, and, last but not least, a nation that
maintains trade relations through commercial delegations —
shares with deep conviction our common faith in the noble
ideals of peace, solidarity and cooperation enshrined in the
Charter. That country, for the sake of the principle of the
universality of our Organization, should take its place once
more. Simple justice requires this, and the ideals embodied
in our Charter dictate it, because it is in the name of these
principles that other States are admitted as Members of this
Organization, which I welcome.
Our fifty-fourth regular session, we must all agree,
is an event of great historical and political significance.
Historical, because it is the penultimate session — or the
last, depending on how you look at it — of the twentieth
century, the century in which it was born, after two world
wars and other great calamities for humankind, the
consequences of which are still being felt.
This century has also been one of light, with
tremendous advances achieved by the human race in
various fields, particularly in science and technology. This
session takes on special political importance because it is
an irreplaceable tool in the service of peace, international
security, cooperation and the promotion of human rights
and is a timely opportunity for dialogue, reflection and
preparation for the great encounters of the coming
millennium.
At the threshold of the third millennium, we should
wonder and think together, in the framework of this
Organization, about what kind of peace, development and
solidarity we should build in the coming century. It is a
recognized fact that current changes, the range of whose
effects in the political, economic and social spheres
cannot be foreseen, call inevitably for a deep-going
reform of the United Nations and impose a need to adapt
the Organization to the demands of the times. Thus, we
need to be clear-sighted, creative and realistic and make
innovative, broad-ranging and constructive proposals that
can be translated into concrete actions taken solely in the
interests of all our peoples and all our nations, which
make up the family that we call humankind.
In this respect, reform of the Security Council is a
major test of our resolve to modernize this important
body, which we need to endow with greater transparency,
greater democracy, greater authority and greater
legitimacy — in short, greater credibility.
Many proposals have already been made, but in
restructuring this key organ of the system, we need to go
beyond them, demonstrating creativity and a willingness
to compromise, considering only the interests of this
Organization at the service of humanity. From this
standpoint, in the Algiers Declaration, the States of Africa
unanimously recalled the legitimate demands embodied in
the Harare Declaration adopted by the Conference of
Heads of State and Government of the Organization of
African Unity (OAU).
The pressing need to adapt the United Nations
system to the realities of the coming century should,
7


nonetheless, not obscure current acute needs associated with
the maintenance and promotion of peace in the world. In
this spirit, as the international community celebrates the
100th anniversary of the Hague Peace Conference, I wish
to say how much we welcome certain significant advances
towards peace in Africa.
We commend the Peace Agreement signed in Lomé
on 7 July 1999, thanks to the tireless efforts of the
Economic Community of West African States (ECOWAS)
and President Eyadema, in the context of the Sierra Leone
conflict. We also commend the Abuja Peace Agreement and
the additional protocols in the context of the Guinea-Bissau
conflict, thanks to the mediation of ECOWAS, under the
chairmanship of Nigeria and Togo. Senegal strongly
supports the Governments of Sierra Leone and
Guinea-Bissau in their efforts to build peace, to move
resolutely towards national reconciliation and to implement
a policy of economic and social recovery in their countries.
In the same spirit, the signing last 10 July, in Lusaka, of
the Ceasefire Agreement among the principal parties to the
conflict in the Democratic Republic of the Congo is another
cause for satisfaction and hope.
I would also like to touch on the Lockerbie affair in
the hopes that the attitudes of the countries offer the
possibility of a successful outcome.
Last, but not least, my country expresses the warmest
hope that the referendum process under way in Western
Sahara will be completed as early as possible in accordance
with the letter and spirit of the United Nations settlement
plan adopted in 1991, as well as that of the Houston
agreements, with full respect for the inalienable rights of all
inhabitants of Western Sahara to participate in the
referendum. Allow me — and I think this is the right place
to do so — to pay humble tribute to the memory of
King Hassan II.
Finally, we hope that with the assistance of the great
Powers and the cooperation of Indonesia, the situation in
East Timor will be brought under control by the United
Nations in order to ensure that the legitimate rights of the
Timorese people prevail.
These significant breakthroughs should not make us
overlook the situations in Angola and Somalia, or the
conflict between Ethiopia and Eritrea, where, in spite of the
praiseworthy efforts of the OAU, there has been no serious
sign of a final settlement. We must therefore continue our
efforts because our only salvation lies in peace and in
reconciliation.
In this sense, the evolution we have witnessed in the
Middle East gives us grounds for hope, the hope of
finally seeing a climate of complete trust and confidence
and a sincere resumption of negotiations between Israelis
and Palestinians and between Israel and the Arab
countries, with the rights of the peoples of the region
respected. My country, having presided over the
Committee on the Exercise of the Inalienable Rights of
the Palestinian People ever since its creation, reaffirms its
support for and solidarity with the fraternal people of
Palestine, the Palestinian Authority and its head, President
Yasser Arafat, which have been struggling now for more
than half a century for the creation of an independent and
sovereign Palestinian State.
We solemnly reaffirm our support for the Bethlehem
2000 project which has the objective of celebrating in
Bethlehem, on Palestinian soil, the second millennium
since the birth of Christ.
Furthermore, the Israeli Government seems now to
want to work resolutely for peace. We urge it to continue
on this path. It is the only approach that responds to the
situation of the peoples of the subregion and to the
hardships connected to the constraints imposed by
globalization.
Before concluding the subject of peace and security,
I would like to state that my country supports any move
to protect, safeguard and promote the rights of women
and children. Its legal code has been modified to translate
that choice and those convictions into its own domestic
law.
I should like now to deal with the other dimension
of peace: development cooperation. The United Nations,
responding once again to its mission to serve the peoples
of the world, has, during the major conferences of the
decade, provided a framework for the definition of a
coherent set of programmes based on consensus. These
programmes continue to inspire our common efforts
towards sustainable development.
But a careful review of the realities of this century
now coming to a close lead us to note that our
achievements have been seriously undermined by the
contradictory tendencies that are a hallmark of humanity
as it enters the third millennium. The lack of sufficient
sustained growth in the world as a whole means that the
global economy is facing great risks in the years to come.
Indeed, because of a lack of sufficient growth, trade
tensions are threatening to increase between
8


underdeveloped countries and around them, and thus the lag
in development can only increase, increasing the mob of
uncontrolled emigration.
In addition, the gap that has been emerging over many
years is becoming increasingly clear. On the one hand we
see a small number of regions enjoying a high standard of
living or rapid development. In these countries the volume
of trade, of interdependence and competition is increasing.
On the other hand, there is a group of countries — more
numerous and more populous — in which the standards of
living are poor and stagnating. They are for the most part
not involved in this ever-tighter network of commercial,
financial and industrial exchanges. It is difficult for them to
find markets for their products, they suffer from capital
flight, and businesses avoid setting up in these countries.
However, over the last four years, the gross national
product of Africa has grown at an annual average rate of
4.5 per cent, resulting in a year-on-year increase in per
capita incomes. This is particularly remarkable because the
progress is attributable, above all, to internal adjustment
efforts rather than to external phenomena. Nevertheless,
despite this macroeconomic performance, most African
countries do not possess the basic means for ensuring
sustainable growth in a future of a kind that would enable
them to achieve their poverty-reduction objectives in
keeping with the medium-term goals set at the World
Summit on Social Development in Copenhagen, because the
required rate of growth is in the order of 8 per cent per
year.
While it is true that the slow pace of integration of
African economies into the global economy has protected
most of these economies from the most violent shocks of
recent financial crises, the other side of the coin is that
Africa is not in a position to take full advantage of
globalization, which could increase the resources available
for productive investment. However, the developing
countries will not and cannot escape the effects of
globalization. We would therefore like to stress here — in
particular to our African partners in various initiatives such
as the second Tokyo International Conference on African
Development (TICAD II), the United States/Africa forum
and the negotiations between the European Union and
Africa, the Caribbean and the Pacific — the need to
encourage the efforts that have been undertaken,
particularly in the elimination of the rigidities and
imbalances that persist in the global economy.
In this regard, it might be worthwhile to reaffirm the
commitment that joins the developing and the developed
countries within the World Trade Organization and
involves recognition of the need to make significant
efforts so that the developing countries — the least-
developed in particular — are assured of a share in the
growth in world trade in keeping with their development
needs.
But also, an examination of the way the principles
of the multilateral trade system created at the Uruguay
Round have been implemented reveals that commitments
have not been honoured: many obstacles impede access
by products from the South in general, and from African
countries in particular, to Northern markets. Tariff
barriers, sliding-scale increases in duty rates, anti-
dumping measures and animal and plant hygiene
measures all represent acts and attitudes that impede trade
and that affect our exports — and, thus, our trade
surpluses. That is why we venture to hope that the Seattle
Round in November this year will take into greater
account not only the concerns of the developing countries
positions by removing obstacles to their complete
participation in world trade on the basis of the principles
of justice and equity — particularly by working to reduce
and eliminate the restrictive and distorting effects that the
aforementioned barriers, laws and measures have on
trade — but will also take into consideration social rights
and sustainable development as inalienable elements in all
world trade.
Given the significant efforts by the African countries
to achieve their recent economic performance levels, it
will be a Herculean task in terms of resources for them to
achieve and maintain 8 per cent annual growth in their
gross domestic product, in order to reduce poverty. We
should like to take this opportunity to welcome the new
international climate for finding a solution to the African
debt crisis, particularly given that the total of this debt —
estimated at $350 billion in 1998 — represents 300 per
cent of Africa's export earnings.
To this end, the proposals by a some G-8 countries,
the United Nations Conference on Trade and
Development and other organs of the United Nations, as
well as the recent studies by the Bretton Woods
institutions, are signs of a new realism, i.e., that most of
the debt cannot be repaid, that the debt is a major
obstacle to balanced growth in African countries, and that
the current machinery for debt settlement, in particular the
Heavily Indebted Poor Countries Debt (HIPC) Initiative,
is too slow, too selective and imposes too many
conditions. The principal members of the World Bank and
the International Monetary Fund (IMF) must accept the
9


idea, among others, of increasing the resources for the
HIPC significantly by selling gold reserves.
Furthermore, despite the pressures within the donor
community to reduce aid volumes, the economic
performance of Africa and the continent's commitment to
structural reform can be maintained only on the basis of
expansion, not contraction: increased development
assistance is essential if we are to achieve the fundamental
objectives of development.
Finally, despite the praiseworthy efforts of our various
countries to implement economic and financial reforms,
inflows of direct foreign investment remain marginal.
In highlighting these major factors in the current
global economic situation, I am far from wishing to shirk
an enduring truth: sustainable development is the individual
responsibility of each State. The need for the international
community to find a more global and more judicious
solution to the debt problem in no way detracts from the
need for African countries to manage their economies
better.
This attitude towards debt will be put into practice by
the definition and implementation of a high-quality
macroeconomic framework; by a significant intensification
of efforts towards national thrift to accompany international
financing; and by respect for the state of law, transparency,
control and responsibility in the management of public
affairs. Thanks to the guidance and choices of Mr. Abdou
Diouf, President of the Republic, my country subscribes to
these fundamental principles, on which the policy of the
Government of Senegal is based.
I have particularly stressed questions of peace and
development because we live on a continent where peace is
threatened every day by underdevelopment and where
development efforts are made precarious by the absence of
peace. It is therefore important that efforts to consolidate
peace in Africa be accompanied by extraordinary efforts to
increase the quality and quantity of development assistance
in order significantly to reduce our debt and increase the
flow of productive investment to our continent and to
establish, if not a Marshall Plan for Africa, at least a plan
for financing its development.
My delegation fervently hopes that, at the dawn of the
twenty-first century, the opportunity will be found to revive
international cooperation for development in order to build
a more humane world. I am convinced that we have the
means and the intelligence; we must also summon the
political determination to do so. Thus, in order to improve
interaction, Africa for its part has agreed to promote
economic integration and to go one step further by
creating a union of African States. This was the sense of
the Syrte Declaration adopted on 9 September 1999 at the
Fourth Extraordinary Summit of heads of State of the
Organization of African Unity, convened on the happy
initiative of Mr. Al-Qadhafi.
I am convinced that the wealthy nations are clearly
aware of their various and diverse responsibilities and that
they will not shirk their obligations. Indeed, should they
do so, God forbid, the eternal night of hideous poverty
will blanket almost the entire world. I express the genuine
hope, willingly undertaken and profoundly shared by all
nations, that we cannot remain indifferent to anything that
is human. I am therefore convinced that, together, we can
save humanity.



